        Case: 1:20-cr-00362 Document #: 6 Filed: 07/29/20 Page 1 of 1 PageID #:20




                                 UNITED STATES DISTRICT COURT
                                       Northern District of Illinois
                                       219 South Dearborn Street
                                         Chicago, Illinois 60604

Thomas G. Bruton                                                                      312-435-5670
Clerk



Date: 07/30/2020                                         Case Number: 1:20-cr-00362

Case Title: USA v. al-Shahman                            Judge: Jorge L. Alonso


              DOCUMENT REMOVED DUE TO REASON(S) CHECKED BELOW

         Document entered in error.

         Document withdrawn or removed per court order of


✔         Incorrect document linked.

         Other:

         Removed per IOP30(b).




                                                         Thomas G. Bruton, Clerk

                                                         By: /s/ Roberto Cornejo
                                                            Deputy Clerk




Rev. 11/29/2016
